DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to communication filed on 03/16/2022 and Examiner’s initiated interview held on 04/27/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.

 Status of Claims
	In Applicant’s amendment filed on 03/16/2022, claims 1 and 12 have been amended; claims 1-29 remain pending.

Response to Arguments
	Applicant’s arguments for claim 1 in the reply filed on 02/16/2022 have been fully considered but are moot in view of a new combination of references being used in the current rejection.
	With regard to Applicant’s argument that Yu does not teach the client makes decisions on what to request based on a mask showing which portions have already been downloaded (see Applicant’s remarks, page 11), Applicant’s argument is noted; however, the Examiner disagrees with the argument.
	For instance, in para. [0073], Yu teaches maintaining a mask indicating showing which portions have already been downloaded.  Here, Ye disclose the client maintains a download index that lists which segment have been downloaded and which have not yet been downloaded.  The index contains an entry for each video and audio segment, and each entry contains a bit that specifies whether the segment has been downloaded or not.  Therefore, Ye clearly teaches using a mask to determine which media portions have been downloaded.  
Next, in paragraph [0075], Yu discloses the user requests to view a different location in the media file, i.e., receiving a seek instruction from the user via a user interface. 
In response to receiving a seek instruction from the user, the method in Yu then performs the steps described in box 865 if Fig. 8 and para. [00788].  Here, Yu clearly discloses the steps in box 865 repeat every time the user selects a segment of the media file that has not yet been downloaded.  Hence, Yu clearly teaches that the decision for performing the steps in box 865 is based on the download index bit  (i.e., the mask) described above in para. [0073].  Here, the Examiner notes that the steps in box 865 includes step 840 in which the client sends a request to the server to play a different part of the media file that has not been downloaded.  That is, the client sends a request to the server to download a segment (according to the user’s seek instruction) that has not been downloaded.  Therefore, Yu clearly indicates that the client makes a decision to request a segment that has not been downloaded based on the download index bit  (i.e., the mask) described in para. [0073].  Accordingly, Yu teaches the limitation “determining, based on the mask, at least one particular portion of media that has not been buffered at the playback device and that corresponds to media required to play the media sequence in accordance with the seek instruction” as claimed in claim 1.
Additionally, in para. [0079], Yu further discloses if the user selects a segment of the media file that already has been downloaded, the user can view the media file from that point and the download continues from the end of the last downloaded segment of the media file following the selected segment…This means the client also determines whether the selected segment has been downloaded or not, and such determining is also based on the download index bit in the each entry for each video segment in the download index maintained by the client as described in ¶0075].
For the reasons explained above, Applicant’s argument that Yu does not teach the client makes decisions on what to request based on a mask showing which portions have already been downloaded is not persuasive.

Allowable Subject Matter
Claims 4, 8, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-29 are allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9-13, 17, 18 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu (US 2006/0037057) in view of Yu et al. (US 2007/0162611), hereinafter “Yu”, and in view Chen et al. (US Patent No. 8,438,297), hereinafter “Chen”.
Claim 1 – Xu teaches a method of playing back media content using a playback device comprising a processor, memory, and a network connection, the method comprising [Abstract, Fig. 1, and ¶0017-¶0019:  client/player must include a processor, memory (to receive/store the index file), and a network connection to receive data from the server]: 
obtaining an index to a selected media sequence using a file parser [¶0015-¶0016 and/or ¶0019-¶0021:  client/player obtains index information in the index file transmitted from the server, the client/player uses metadata (index) to determine the range of HTTP GET for video sequence selected by the player/user, hence the client/player includes a file parser to parse the index file], wherein the playback device comprises a playback client comprising the file parser, a download manager, and a playback engine [¶0014-¶0020: client/player parses index file to determine the range of HTTP GET (i.e., client/player comprises a file parser), issues a HTTP GET command to download the desired video segments from the server (i.e., client/player comprises a download manager), and a playback engine to playback the received video segment]; 
requesting, using the download manager, portions of media required to play the media sequence from a starting location via the network connection of the playback device [¶0015-¶0021:  client/player, using logic that issues HTTP GET command (download manager), to download the portions of the video required to play the video sequence from the start point of the requested time/byte range via the network connection from the client/player to the server]; 
receiving, using the download manager, the requested portions of media via the network connection of the playback device [¶0015-¶0021, e.g., ¶0016 and ¶0017]; 
playing back, using the playback engine, at least one of the portions of media [e.g., ¶0016 and/or ¶0019-¶0021: client/player plays back the received portions of the video];
receiving, using the playback engine, a seek instruction via a user interface [¶0019-¶0020:  user performs a Seek operation]; 	
requesting, from a remote server using the download manager, at least one particular portion of media corresponding to media required to play the media sequence in accordance with the seek instruction at the playback device [¶0016 and ¶0019-¶0020]; and 
Xu is silent regarding buffering the received portions of media, maintaining a mask indicating the buffered portions of media, playing back at least one of the buffered portions of media and requesting only the determined at least one particular portion of media required to play the media sequence that has not been buffered at the playback device.
However, in an analogous art, Yu teaches buffering, using the download manager, the received portions of media pending commencement of playback [¶0071-¶0073:  client stores (buffers) received portions of the media in a file in memory and/or disk pending commencement of playback]; 
maintaining, using the download manager, a mask indicating the buffered portions of media [¶0073: the client maintains a download index, the index contains an entry for each video and audio segment, and each entry contains a bit that specifies whether the segment has been downloaded or not]; 
playing back, using the playback engine, at least one of the buffered portions of media [e.g., ¶0074]; 
receiving, using the playback engine, a seek instruction via a user interface [¶0075];
determining, based on the mask, at least one particular portion of media that has not been buffered at the playback device and that corresponds to the media required to play the media sequence in accordance with the seek instruction [Fig. 8, steps 840-860, and 835 in box 865, and ¶0075-¶0079:  the steps in box 865 repeat every time the user selects a segment of the media file that has not been downloaded (hence not been buffered), the client determines that the particular portion of media required to play the media sequence in accordance with the user’s seek command has not been downloaded based on the bit in each entry for each video segment in the download index maintained by the client as described in ¶0075 (i.e., based on the mask bit); additionally, ¶0079 discloses if the user selects a segment of the media file that already has been downloaded, the user can view the media file from that point and the download continues from the end of the last downloaded segment of the media file following the selected segment…This means the client also determines whether the selected segment has been downloaded or not, and such determining is also based on the bit in the each entry for each video segment in the download index maintained by the client as described in ¶0075];
requesting, from a remote server using the download manager the determined at least one particular portion of media that has not been buffered at the playback device [Fig. 8, particularly step 840 in box 865, ¶0061, ¶0073, ¶0075 and ¶0077-¶0078: client 105 requests from remote server 110 to download a particular segment of media corresponding to media required to play the media sequence in according with user’s instruction to view a different location in the media file (a seek instruction) that has not yet been downloaded (not yet buffered) at the client device, the determined particular segment that has not yet been downloaded is based on the download index (the mask) maintained by the client 105 indicating that the segment has not yet been downloaded].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique for discontinuous download of media files using index information for tracking of which segments have been downloaded and which have not, as taught by Yu, and the technique for obtaining portions of video content from a remote server and enabling trick play modes using HTTP GET taught by Xu to enhance the user experience by enabling the user to play the media content from any location of the media file, including sections of the media file that the initial download has not yet reached, while providing the user with the appearance and functionality of having the media file immediately for viewing (see Yu ¶0005).
	Yu does not teach requesting, from the remote server, only the at least one particular portion of media that has not been buffered.
	However, in an analogous art, Chen teaches requesting, from the remote server, only the determined at least one particular portion of media that has not been buffered [col. 7, lines 49-65:  Chen teaches requesting from the remote server (web server) only the determined portion of media that has not been cached (has not been buffered).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the technique for discontinuous download of media files using index information for tracking of which segments have been downloaded and which have not, as taught by Yu, by integrating the concept and technique of only requesting/downloading, from a remote server, segments that have not been cached/downloaded taught by Chen to enhance the user experience by avoiding potential delay of download and playback of the required media portion while unneeded media is downloaded to the client device.

Claim 2 – Xu in view of Yu in view of Chen, specifically Xu, teaches  identifying the portions of media required to play the media sequence from the starting location based on the obtained index and the identified starting location [e.g., ¶0016 and/or ¶0019-¶0021].  

	Claim 6 – Xu in view of Yu in view of Chen, specifically Yu, teaches storing a file map containing the mask indicating the buffered portions of media [¶0073 and ¶0071: client maintains download index containing a mask that lists which segments have been downloaded and which have not yet been download, downloaded segments are stored in memory (buffered)] and a data file containing the downloaded portions of the media file [¶0071: aggregate file containing the downloaded portions of the media file].

	Claim 7 – Xu in view of Yu in view of Chen, specifically Yu, further teaches storing received portions of media in the data file [¶0071-¶0072: storing the received segments of media in the aggregate file]; and 
	outputting the stored data file when all portions of the media file have been downloaded [¶0071:  outputting the entire file to disk after the entire file is completely downloaded and stored in memory].

	Claim 9 – Xu in view of Yu in view of Chen, specifically Xu, teaches the remote server is a standard HTTP server [¶0014].

	Claim 10 – Xu in view of Yu in view of Chen, specifically Yu, further teaches the media for the media sequence is stored in a single file using a container format that utilizes chunks [Fig. 5A and ¶0024].

	Claim 11 – Xu in view of Yu in view of Chen, specifically Yu, also teaches each portion of media corresponds to a chunk [Fig. 5A, and ¶0024 and ¶0063-¶0064], wherein requesting the at least one particular portion of media required to play the media in accordance with the user instruction comprises maintaining a list of index entries for requested chunks [¶0070-¶0073].

	Claim 12 is directed to similar limitations as in claim 1 above and hence, is considered accordingly.

	Claims 13, 17, 18 and 20-22 are directed to similar limitations as in claims 2, 6, 7 and 9-11 above, respectively.  Hence, claims 13, 17, 18 and 20-22 are considered accordingly.

Claims 3, 5, 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu (US 2006/0037057) in view of Yu (US 2007/0162611) in view Chen (US Patent No. 8,438,297) as applied above, and further in view of Nixon et al. (US Patent No. 6,633,688), hereinafter “Nixon”.
	Claim 3 – the combination of Xu in view of Yu in view of Chen teaches requesting a portion of media using the download manager [see Xu ¶0015-¶0016; alternatively, see Yu ¶0061].
	Xu in view of Yu om view of Chen is silent regarding flushing a request for previously requested portion of media, upon determining that the previously requested portion of media is no longer required.
	However, in an analogous art, Nixon teaches upon determining that at least one previously requested portion of media is no longer required, flushing a request for the at least one previously requested portion of media using the download manager [Fig. 8, col. 12 lines 17-45:  client emits a stream of requests to the server to cancel (image data) blocks that are no longer needed].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the technique for providing content data from servers to clients, whereby clients streams requests for content data required for viewing and request for cancellation of previously requested content data, taught by Nixon, and the technique for obtaining portions of video content from a remote server and enabling trick play modes using HTTP GET taught by Xu in view of Yu in vide of Chen to enhance the utilization of server and client computational capacity (see Nixon col. 2 lines 1-28).   

	Claim 5 – the combination of Xu in view of Yu in view of Chen and further in view of Nixon as applied above, specifically Nixon, teaches maintaining a queue of requested portions of media, wherein flushing the request for the at least one previously requested portion comprises flushing the queue of requested portions of media [col. 12, lines 48-60].

	Claims 14 and 16 are directed to similar limitations as in claims 3 and 5 above, respectively.  Hence, claims 14 and 16 are considered accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423